Citation Nr: 1033836	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  10-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Evaluation of chronic sinusitis (also claimed as headaches 
and sore temple secondary to headaches) (previously assessed as 
non-supportive frontal and maxillary left), currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a forehead disorder, to 
include as secondary to chronic sinusitis.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to chronic sinusitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to September 
1945.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND 

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim. 38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."  As for federal records, 38 U.S.C. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records 'until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile.' If VA makes 
reasonable efforts to obtain relevant non-Federal records but is 
unable to obtain them, or after continued efforts to obtain 
Federal records concludes that it is reasonable certain they do 
not exist or further efforts to obtain them would be futile, VA 
will provide the claimant with oral or written notice of that 
fact. In such a case, VA must notify the Veteran of the identity 
of the records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, and 
notice that the Veteran is ultimately responsible for providing 
the evidence. 38 C.F.R. § 3.159(e)(i)-(iv) (2009).

The last VA treatment records associated with the claims file are 
from April 2006.  It appears that the Veteran was receiving 
regular VA treatment and continued to do so.  Current and 
complete VA treatment records should be associated with the 
claims file.

In September 2009, the Veteran reported receiving various 
treatments at the Columbia Hospital.  These treatments were 
provided by Dr. Ghignone.  Current and complete Columbia Hospital 
and Dr. Ghignone treatment records should be associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's current and complete 
VA treatment records.  Evidence of attempts 
to obtain these records should be associated 
with the claims file.  Do not associate 
duplicate records with the claims file.

2.  Obtain the Veteran's current and complete 
Columbia Hospital treatment records.  
Evidence of attempts to obtain these records 
should be associated with the claims file.  
Do not associate duplicate records with the 
claims file.

3.  Obtain the Veteran's current and complete 
Dr. Ghignone treatment records.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the claims 
file.

4.  Thereafter, the claims file should be 
referred to the VA examiner who previously 
examined the Veteran.  The examiner should be 
requested to provide an opinion as to whether 
the Veteran has any disorder of the forehead 
secondary to his service-connected sinusitis 
or secondary to any surgery performed in 
connection with sinusitis.   

5.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

